Citation Nr: 0000108	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-46 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a nose fracture.

2.  Entitlement to service connection for the postoperative 
residuals of a frontal lobe lesion, astrocytoma with 
resultant seizure disorder.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter 

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1959 until 
October 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In 1997, the veteran relocated to 
California and the case was transferred to the RO in Los 
Angeles, California, where a personal hearing was held before 
a hearing officer in April 1997.  However, the Los Angeles RO 
returned the file to the St. Petersburg RO in July 1997, and 
the St. Petersburg RO transferred the file to the Board in 
August 1997.  The issues listed on the title page were 
remanded for further development in April 1998 to the St. 
Petersburg, Florida, RO, which has now returned the case to 
the Board for further appellate action.


FINDINGS OF FACTS

1.  In March 1980, the RO denied service connection for the 
residuals of a nose fracture.

2.  The evidence submitted since the RO's March 1980 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The inservice symptomatology of headaches cannot be 
disassociated from the current postoperative residuals of a 
frontal lobe lesion, astrocytoma with resultant seizure 
disorder.

4.  The veteran's service connected disabilities, 
specifically, postoperative residuals of a frontal lobe 
lesion, astrocytoma, prevent him from dressing or undressing 
himself, keeping himself ordinarily clean and presentable, 
feeding himself, attending to wants of nature, or protecting 
himself from the hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1.  The March 1980 decision of the RO denying service 
connection for the residuals of a nose fracture is final; the 
additional evidence received since the RO's March 1980 
decision is not new and material, and the veteran's claim for 
benefits has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.310, 3.156 (1999).

2.  A frontal lobe lesion, astrocytoma, was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for the residuals 
of a nose fracture is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  
The veteran claims that he fractured his nose in a motor 
vehicle accident while stationed in the Azores.  Since that 
time, he had suffered from residual disability including 
swelling and sinusitis.

It is noted that the veteran's representative argues that the 
RO failed on remand in supplying the veteran's the necessary 
laws and regulation regarding finality of previous unappealed 
RO decisions.  The representative in essence argues that the 
RO should have issued a rating decision.  However, the Board 
notes that the RO issued a supplemental statement of the case 
(SSOC) in December 1998 that contains the appropriate law and 
regulations that pertain to finality of unappealed RO 
decisions.  Therefore, I do not find that the veteran has 
been prejudiced in the instant case.   

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited to whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Regarding the claim of service connection for the residuals 
of a nose fracture, as explained below, none of the evidence 
added to the record since the RO decision, either by itself 
or in the context of all the evidence, both old and new, 
provides medical evidence reflecting that the claimed 
disability is related to service.  The Board concludes that 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

In March 1980, the RO denied service connection for the 
residuals of a nose fracture.  The RO noted that there was no 
evidence to show that the veteran was treated for nose 
fracture in military service. 

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service VA 
clinical reports.  The service medical records relate that in 
May 1961 the veteran was admitted to a service hospital.  An 
alcoholic intoxication report indicated that he was 
clinically drunk.  He was admitted to rule out internal 
injury.  On examination, there was epistaxis, a hematoma of 
the lips and nose swelling.  There was no evidence of scalp 
laceration.  The next month, he was treated for a nosebleed 
due to diving in water.  He was advised to discontinue 
diving.  In October 1962, he was treated for small 
lacerations to the forehead after a car accident.  An August 
1964 radiographic report showed that the veteran was hit 
across the right side of the face.  The X-ray examination of 
the sinuses were negative.  Radiological studies of the 
sinuses performed in December 1965 and July 1973 were also 
negative.  The May 1979 retirement examination indicated that 
there was no deformity of the nose.  At the initial post 
service VA examination conducted in January 1980, the veteran 
reported a history of a fractured nose in 1960.  The 
diagnosis was history of fracture of right maxillary sinus 
with no residuals.

Records submitted after the March 1980 rating decision 
include written statements and testimony of the veteran, his 
daughter and spouse, as well as, VA and private clinical 
records.  After a review of the record, the Board concludes 
that this evidence is not new and material.  Accordingly, the 
claim is not reopened.

The veteran's written statements regarding a nose injury, for 
the most part, basically recount his earlier statements.  
They are in essence cumulative and redundant.  He varies his 
account and now claims that he fractured his nose in 1962 
instead of 1960 as reported in his 1979 application for 
benefits.  While the veteran continues to suggest that he 
fractured his nose during service, the service medical 
records do not corroborate this.  Further, it should be 
pointed out that the record shows that his sinuses as well as 
his nose were considered structurally normal throughout 
service.  Still further, the initial post service examination 
failed to find any residuals of a nose fracture.  Despite the 
statements of the veteran to the effect that he fractured his 
nose, there is no objective medical evidence showing the 
presence of a nose fracture or residuals thereof.  I find the 
clinical evidence, or rather the absence of evidence of nasal 
fracture therein, more probative in this regard.  It should 
be noted that the veteran would be competent to relate what 
he experienced, e.g., that he injured his nose; however, he 
would not be competent to state the diagnosis, such as 
fracture.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The additional VA and private clinical records simply show 
that the veteran is receiving treatment for mostly unrelated 
disabilities.  In fact, the current treatment records fail to 
document any residuals of a nose fracture.  Although this 
medical evidence is new, and reports current unrelated 
diagnoses, this additional documentation solely addresses the 
veteran's current medical condition, without commenting on 
the veteran's claimed fracture residuals.  Not only do the 
clinical records pertain to treatment provided years after 
separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
1980 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting evidence of nose fracture residual disability, the 
Board concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection.  Therefore, the RO's decision in March 1980 
remains final, and the claim is not reopened.

II. Frontal Lobe Lesion 

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  

The veteran contends that service connection for frontal lobe 
lesion, astrocytoma with resultant seizure disorder, is 
warranted.  The veteran points out that, as evidenced by the 
service medical records, he was treated for headaches 
throughout service.  He maintains that the headaches are an 
indication of the onset of the development of an astrocytoma.

The evidence in the service medical records showing treatment 
for headaches, together with opinions by a private doctor as 
well as two VA physicians linking the veteran's astrocytoma 
to the in-service headaches, constitutes a sufficient basis 
to conclude that the claim regarding service connection for 
an astrocytoma is plausible.  All relevant facts have been 
properly developed and there is sufficient evidence upon 
which to fairly resolve the issues in the instant case.  
Therefore, additional development of the record is 
unnecessary.  

As noted, service connection for a disability may be granted 
if the disorder was incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).  
Moreover, in the case of a brain tumor, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991); 38 C.F.R. § 3.309 (1999).

The evidence in the record, including the previously 
mentioned medical opinions, constitutes a sufficient basis to 
conclude that frontal lobe lesion, astrocytoma with resultant 
seizure disorder, had its onset in service.  The veteran's 
service medical records convey that he reported headache 
related pain on several occasions including tension headaches 
in July 1963; head and neck pain (diagnosed as myositis) in 
March 1965; muscular tension headaches in October 1965; 
headaches in July 1969; musculoskeletal related headaches in 
August 1970; headaches in January 1972; and pain in the back 
of the head in December 1973.  At his retirement examination 
in May 1979, the veteran reported a history of headaches.  

At the initial post service VA examination conducted in 
January 1980, the veteran reported that he suffered from 
chronic cervical occipital headache. 

In September 1994, the veteran was admitted to a private 
hospital for evaluation for  syncopal episodes and altered 
mental status.  A subsequent computerized tomography (CT 
scan) was performed revealing a large frontal tumor.  He 
underwent bifrontal craniotomy with resection.  

In a statement dated in March 1996, the veteran's private 
physician reported: 

I have reviewed the provided military records 
regarding [the veteran].

They document headaches dating back to 1963 
and contain records and documentation of 
headaches sufficient to seek medical 
assistance in 1963, 1965, 1969, 1972, several 
times in 1973, 1974, 1975 and 1976 and the 
final notation from 1979.

[The veteran] had progressive symptomatology 
in the subsequent interval years leading to 
the diagnosis of frontal brain tumor.  Reports 
document this and his surgery performed in 
1994.

In summary, I believe the pathological 
findings of his brain tumor are consistent 
with [the veteran's] history of longstanding, 
worsening headaches during his military 
career.

This private physician added further statements in February 
1997.

...[The veteran's] tumor was massive and 
literally filled the frontal one third of his 
cranial cavity.  It was a slow growing tumor 
and consistent with the history of headaches 
dating back for years.  This was a low grade 
astrocytoma with varying characteristics, and 
explains his long history of symptoms leading 
up to eventual decompensation of his 
condition, then toward his surgery, a major 
craniotomy for treatment of same.  In patients 
with such tumors only a minority have such 
slow growing tumors...

He in essence, reiterated his statements in April 1997 and 
May 1998.  

In addition, the appellant submitted statements from VA 
physicians directly to the Board.  The appellant's 
representative has waived RO consideration of the additional 
evidence.  The Board also notes that the statements are 
recent, and finds good cause to accept them under 38 C.F.R. 
§ 20.1304 (1999).  In a statement dated in May 1999 a VA 
physician from the neurobehavioral unit reported:

[The veteran] has been followed in the 
Neurobehavioral Clinic since 9/30/98.  
According to history provided by the patient 
and his family, the patient suffered from 
headaches during military duty (service ending 
1979), followed by onset of personality 
changes that were eventually diagnosed as the 
consequences of an astrocytoma in 1994.  It is 
as likely as not that the headaches were 
related to the tumor, which was at grade II by 
1994.  

In a June 1999 statement a VA staff neurologist reported that 
he had reviewed the veteran's records and medical history 
regarding the diagnosis of brain tumor and subsequent 
operation.  He explained:

...[The veteran] suffered from severe headaches 
since the early 1960's while in the service.  
Though many brain tumors are associated with a 
more rapid course, the ones which do not 
include the low grade I or II astrocytomas.  
Headaches worsening over many years would be 
consistent with this type of slow growing 
tumor and a change in his behavior would also 
be a common accompanying symptom.  An 
additional piece of history is that his severe 
headaches were relieved by the surgical 
resection of a large portion of the tumor.  It 
is my opinion that [the veteran] endured 
headaches during the many years prior to 
definitive diagnosis and surgery....  

While the record does not contain medical evidence of 
treatment for headaches during the interim between service 
discharge and 1994, the veteran's spouse has reported that 
the veteran not only continued to suffer from severe 
headaches, she also noted personality changes in the veteran.  
The veteran's spouse is competent to relate such information.  
Moreover on review of the record, there is no probative 
evidence to suggest that the current diagnosis is not related 
to service.  Therefore, the Board finds that the medical 
statements, together with the veteran's medical 
manifestations reported during service, at least places the 
evidence in equipoise.  With resolution of reasonable doubt 
in the veteran's favor, service connection for frontal lobe 
lesion, astrocytoma with resultant seizure disorder, is 
warranted.

III.  Special Monthly Compensation 

In addition, the appellant seeks special monthly compensation 
based on the need for regular aid and attendance.  He 
contends, in essence, that because of his disabilities, he is 
helpless and is unable to protect himself from the hazards of 
daily life.  He reportedly is unable to leave home without 
the assistance of another person, and requires help with 
daily hygiene and the activities of daily living.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), insofar 
as it is claimed that the service-connected post surgical 
residuals of an astrocytoma has resulted in the need of 
regular aid and attendance to perform daily self-care.  The 
Board is also satisfied that the relevant facts have been 
sufficiently developed.  In this regard, the record contains 
a February 1996 VA examination report with a medical opinion 
regarding the veteran's ability to perform daily self-care 
with respect to his now service-connected disability.  In 
light of the VA medical report, the Board finds that there is 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).

The special monthly compensation under 38 U.S.C.A. § 1114(l) 
is provided in certain situations, including when the veteran 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 C.F.R. § 3.350(b) (1999).  
The criteria for determining whether a veteran is in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a), which provides: The following will be accorded 
consideration in determining the need for regular aid and 
attendance (§ 3.351(c)(3): inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

The Court in discussing 38 C.F.R. § 3.352(a), noted (1) it is 
mandatory for the VA to consider the enumerated factors 
within the regulation; (2) eligibility requires that at least 
one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence establishes a factual need 
for regular aid and attendance.  The medical opinions of a VA 
physician in February 1996 as well as a June 1998 
neurobehavioral consultation summary establishes that 
residuals of the veteran's service-connected frontal lobe 
lesion, astrocytoma, is a causative factor in his inability 
to care for himself.  At the VA examination in February 1996 
the veteran's gait was described as unbalanced and unstable.  
The examiner indicated that the veteran needed assistance in 
walking.  He could walk 100 feet unassisted, however someone 
needed to be near him because he tripped frequently.  The 
examiner opined that the veteran was in need of a walker.  He 
had severe recent memory loss.  He had to be prompted to do 
all of his self-care.  There was fecal and urinary 
incontinence.  The examiner reported the veteran could not be 
left at home alone secondary to the surgical loss of brain 
tissue.   

The severity of the veteran's symptomatology were also 
outlined in a June 1998 discharge summary report of a private 
neurobehavioral evaluation.  The veteran was observed and 
evaluated for a three-month period.  On discharge, it was 
noted that the veteran remained unsafe and required constant 
supervision.  He continued to require prompting and cueing.  
For example, he would place his hand under scalding hot water 
without removing it although he knew it was hot.  
Incontinence remained a problem.  He was able to ambulate 
around his apartment but was unable to pathfind.  It was 
recommended that that he continue to participate in a 
structured and consistent daily routine.  It was noted 
further that he was not considered a candidate for vocational 
rehabilitation and that he would be unable to ever gain 
employment.   

In addition, the June 1999 report of a VA staff neurologist 
indicated that the veteran needed a full-time attendant for 
basic needs.

The statute directs that if the veteran, as the result of 
service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to a special monthly compensation.  38 U.S.C.A. § 
1114(1).  The probative medical evidence of record supports a 
finding that the veteran requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  Accordingly, the evidence of 
record establishes that the criteria for special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person have been met.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a nose fracture, the benefits sought on appeal are denied.

Service connection for frontal lobe lesion, astrocytoma with 
resultant seizure disorder, is granted.

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
granted, subject to regulations governing the payment of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







